

Exhibit 10.8
 
AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT
 
This AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this "Amendment") is entered into
as of November 19, 2008 and shall be effective as of October 1, 2008, by and
between Manhattan Pharmaceuticals, Inc. (the "Company") and Michael G.
McGuinness (the "Executive").
 
WITNESSETH THAT:
 
WHEREAS, the Company and the Executive entered into that certain Employment
Agreement, dated as of July 7, 2006 (the "Agreement”);
 
WHEREAS, the Company proposes to offer and sell (the “Offering”) up to
$2,500,000 of units (each a “Unit” and collectively, the “Units”) consisting of
(i) a senior secured note in the principal amount of $5,000 (each a “Note” and
collectively, the “Notes”) and (ii) a warrant to purchase up to a number of
shares of the Company’s common stock, $.001 par value per share, determined by
dividing 300% of the principal amount of the Note by $.09, the exercise price
per share of the warrant;


WHEREAS, if $2,500,000 of Units are sold (the “Maximum Amount”), [l] (the
“Placement Agent”) has the option to sell an additional $1,000,000 of Units (the
“Overallotment Amount”) as part of the Offering;


WHEREAS, the Company may hold a closing at any time after subscriptions for at
least $1,000,000 of Units have been received and accepted and other conditions
to the closing have been satisfied (the “First Closing”);


WHEREAS, after the First Closing the Company may sell up to the Maximum Amount
(or any Overallotment Amount, if applicable) until December 31, 2008 or, upon
mutual agreement of the Company and the Placement Agent, January 31, 2009 (the
“Expiration Date”); provided that the final closing (the “Final Closing”) shall
occur no later than 10 business days after the Expiration Date; and


WHEREAS, in connection with Offering, the Executive has determined that it is in
the best interest of the Company to temporarily reduce his salary effective as
of October 1, 2008 in accordance with the terms of this Amendment until such
time as the Company shall have received at least $2,500,000 of gross proceeds
from the sale of the Units or other sales of securities (including any warrant
exercise) or from other revenue received by the Company in the operation of its
business or any combination of the foregoing (collectively, the “Qualified
Payments”).


NOW THEREFORE, for and in consideration of the foregoing, the Company and the
Executive hereby agree as follows:
 
1. Section 4(a) of the Agreement is hereby amended and restated in its entirety
to read as follows:
 

--------------------------------------------------------------------------------



“(a) Base Salary.
 
(i) During the Term, the Company shall pay the Executive a salary (the “Base
Salary”) which shall initially be equal to $300,000 per year. Effective as of
October 1, 2008, the Base Salary payable to the Executive shall be decreased to
$200,000 per year (the “First Tier Amount”). Upon consummation of the Final
Closing (as defined in Amendment No. 1 to this Agreement, dated November 19,
2008 (“Amendment No. 1”)), the Base Salary of the Executive shall be adjusted as
follows: (i) in the event that the Company sells at least $1,500,000 but less
than $2,000,000 of Units in the Offering (as defined in Amendment No. 1), the
Base Salary shall be increased to $240,000 per year (the “Second Tier Amount”),
(ii) in the event that the Company sells at least $2,000,000 but less than
$2,500,000 of Units in the Offering, the Base Salary shall be increased to
$270,000 per year (the “Third Tier Amount”) and (iii) in the event that the
Company sells $2,500,000 of Units or more Units in the Offering, the Base Salary
shall be increased to $300,000 (the “Fourth Tier Amount”, and each of the of the
First Tier Amount, Second Tier Amount, Third Tier Amount or Fourth Tier Amount,
a “Tier Amount”), in each case, retroactively effective on and as of October 1,
2008; provided, however, that to the extent the Base Salary shall be increased
above the First Tier Amount following the Final Closing (as defined in Amendment
No. 1), the Executive shall receive a lump sum payment equal to the difference
between the amount received during the entire pay period following October 1,
2008 based upon a Base Salary of $200,000 and the applicable Tier Amount
determined following the Final Closing in the next payroll payment made to the
Executive.
 
(ii) In the event that the aggregate principal amount of Notes sold in the
Offering is equal to or greater than $1,000,000 but less than $2,500,000, then
following the Final Closing the Executive’s Base Salary shall be adjusted to the
next applicable Tier Amount for every additional $500,000 received by the
Company following the Final Closing (other than from the sale of the Units) up
to the Fourth Tier Amount. Any increase pursuant to this Section 4(a)(ii) shall
be effective as of the date the Company receives additional Qualified Payments
which result in the aggregate amount received by the Company (other than from
the sale of the Notes) being at least equal to $500,000, $1,000,000 or
$1,500,000, as the case may be.
 
(iii) Payments to the Executive of his Base Salary shall be made in accordance
with the Company’s normal payroll practices.
 
(iv) The Base Salary will be reviewed by the Board no less frequently then
annually and except as otherwise provided herein may be increased (but not
decreased).”
 
-2-

--------------------------------------------------------------------------------


 
2. This Amendment may be executed in counterparts, each of which shall
constitute an original, but both of which together shall constitute one and the
same instrument. Signatures delivered by facsimile shall have the same effect as
original signatures. This Amendment shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York, without
giving effect to its principles of conflicts of laws.
 
3. Except as specifically amended hereby, the Agreement remains otherwise
unmodified and in full force an effect, and is hereby ratified by the Company
and the Executive. This Amendment may not be amended except in accordance with
Section 10(e) of the Agreement.
 
[Signature page follows]
 
-3-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have signed this Amendment to Employment
Agreement as of the day and year set forth above.
 

 
MANHATTAN PHARMACEUTICALS, INC.
     
By:
 /s/ Douglas Abel
 
Name: 
      Douglas Abel
 
Title:
      Chief Executive Officer
     
/s/ Michael G. McGuinness
 
Michael G. McGuinness

 

--------------------------------------------------------------------------------


 